Citation Nr: 0033738	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-16 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for gastrointestinal 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

REMAND

The veteran served on active duty for 12 years, 4 months, and 
11 days, including from October 24, 1956, to March 4, 1959, 
and from March 5, 1965, to March 4, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the RO 
that, among other things, denied an application to reopen a 
previously denied claim of service connection for 
gastrointestinal disability.  Service connection for 
gastrointestinal disability was previously denied by the 
Board in April 1985, which means that the claim may now be 
reopened only on the presentation of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  The question of 
whether the claim should be reopened is one that must now be 
considered by the Board.  This is so because it is a question 
of jurisdiction for the Board.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995); 
Butler v. Brown, 9 Vet. App. 167 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991) (the so-called "change in outcome" test).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
in Hodge mandated that materiality be determined solely in 
accordance with the definition provided in 38 C.F.R. 
§ 3.156(a).

A review of the record in the present case reveals that the 
RO employed the now-invalidated Colvin test when addressing 
the veteran's claim to reopen.  In its July 1998 decision, 
and in a September 1998 statement of the case (SOC), the RO 
stated that, "[t]o justify a reopening of a claim on the 
basis of new and material evidence, there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  (emphasis added.)  

The Court has held that, when the Board proposes to address 
in its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC and/or supplemental statement 
of the case (SSOC) fulfills the regulatory requirements.  See 
38 C.F.R. § 19.29 (2000).  If not, the matter must be 
remanded in order to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that his application to 
reopen will be considered only under the definition of 
materiality set forth in 38 C.F.R. § 3.156(a), without 
reference to the test set out in Colvin.  He has not yet been 
afforded an opportunity to present argument and/or evidence 
on the matter of why his claim should be reopened under 
§ 3.156(a), nor has he been provided a SOC or SSOC which 
reflects consideration of the § 3.156(a) standard for 
materiality alone, without reference to the Colvin  "change 
in outcome" test.  Consequently, in order to ensure him full 
due process of law and to avoid the possibility of prejudice, 
the Board will remand the matter to the RO.  38 C.F.R. § 19.9 
(2000).

The Board also notes that, when the veteran presented 
testimony in September 2000, he implied that two months after 
his discharge from service, private physicians indicated that 
he had had an ulcer.  Such evidence, if extant, would support 
the argument that a chronic disability such as a peptic ulcer 
(gastric or duodenal) was evident during military service.  
Consequently, because a medical opinion of that sort could 
provide a basis for reopening the veteran's claim, the RO 
should notify the veteran of the need to submit such 
evidence.  See Graves v. Brown, 8 Vet. App. 522 (1996).

This case is REMANDED for the following actions:

1.  The veteran should be advised that 
the submission of a medical opinion or 
other evidence showing a diagnosis of a 
peptic ulcer (gastric or duodenal) during 
military service or shortly thereafter is 
the type of evidence needed to satisfy 
the requirement that new and material 
evidence be presented to reopen his 
claim.  He should be given a reasonable 
opportunity to respond to the RO's 
communication.

2.  After the action requested above has 
been completed, the RO should 
re-adjudicate the claim.  The RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) as the sole 
definition of "new and material" 
evidence.  If the RO determines that new 
and material evidence has been presented, 
further action as deemed appropriate to 
assist the veteran in developing all 
facts pertinent to his claim should be 
accomplished.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If the 
benefit sought is denied, a SSOC should 
be issued that contains, in particular, a 
summary of 38 C.F.R. § 3.156(a) and a 
discussion of how it affects the RO's 
determination.  38 C.F.R. §§ 19.29, 19.31 
(2000).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


